DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2008-050408, see machine translation) (Yugawa ‘408) (of record), Yukawa (US 2009/0038726) (Yukawa ‘726) (of record), and optionally Sugimoto (US 2011/0056612) (of record).

Regarding claim 1, Yugawa ‘408 discloses a pneumatic tire comprising: a tread portion comprising a tread rubber having a JIS hardness of 64 ([0040]), which falls within the claimed range of from 50 to 68, and a sound absorbing member (Figs. 1-2: 25) fixed to an inner surface of the tread portion via an adhesive layer along a tire circumferential direction ([0032], [0036]-[0037]), wherein a thickness of the sound absorbing member is 24 mm ([0046]), which falls within the claimed range of 20 mm or greater. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the hardness of the tread rubber and the thickness of the sound absorbing member. Moreover, Yugawa ‘408 illustrates a plurality of sipes in a land portion formed in a tread portion (Fig. 3: see the extremely narrow grooves portrayed as lines between the main grooves).
However, Yugawa ‘408 does not expressly recite that a hardness of the sound absorbing member is more than 80 N/314 cm2 and 150 N/314 cm2 or less, a tensile strength of the sound absorbing member is 90 kPa or greater, or an elongation at break of the sound absorbing member is 130% or greater.
Yukawa ‘726 teaches a pneumatic tire substantially similar to Yugawa ‘408 comprising: a tread portion (Figs. 1-3); and a sound absorbing member (Figs. 1-3:4) fixed to an inner surface (Fig. 3: 3i) of the tread portion via an adhesive layer along a tire circumferential direction ([0028], [0034], [0051]-[0053]), wherein a hardness of the sound absorbing member is in a range of 10 to 250 N ([0007]-[0008], [0044]), which falls within and overlaps with the claimed range of more than 80 N/314 cm2 and 150 N/314 cm2 or less. An appropriate elongation required for the spongy material of the noise damper can be secured by limiting the hardness of the spongy material, wherein such an elongation can disperse a stress widely, when a strain acts on the noise damper, and accordingly can prevent the stress from concentrating on the adhesion face to be adhered to the inner surface ([0045]). It is particularly preferable that the hardness of the spongy material is at least 20 N, especially at least 50 N, more especially at least 80 N, and as to the upper limit, it is at most 240 N, especially at most 230 N, more especially at most 220 N ([0045]). Yukawa ‘726 also teaches that the tensile strength of the sound absorbing member is in a range of 70 kPa or more ([0007]-[0008], [0044]), which falls within and overlaps with the claimed range of 90 kPa or greater. Further, the strength to the stress can be enhanced by limiting the tensile strength of the spongy material, wherein it is particularly preferable that the tensile strength of the spongy material is 80 kPa or more, and wherein the upper limit thereof is not particularly limited, but from the viewpoint of cost, productivity and availability in the market, it is preferable that the tensile strength is at most 160 kPa, especially at most 150 kPa ([0046]). Moreover, if the spongy material has a hardness of more than 250 N, a tensile strength of less than 70 kPa or a specific gravity of more than 0.052, the effect of controlling the cracking damages is hard to be effectively exhibited ([0049]). On the other hand, if the spongy material has a hardness of less than 10 N or a specific gravity of less than 0.014, the antivibration property and sound-absorbing property of the spongy material are lowered to lower the road noise reduction effect ([0049]). Moreover, Yukawa ‘726 teaches that the elongation at break of the sound absorbing member is in a range of 200% or more in order to prevent generation of cracks ([0050]), which falls within and overlaps with the claimed range of 130% or greater. Additionally, Yukawa ‘726 also teaches that a thickness of the sound absorbing member is 30 mm or less ([0007]-[0008], [0033]), which falls within the claimed range of 20 mm or greater. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness, hardness, tensile strength, and elongation at break of the sound absorbing member. The invention of Yukawa has the advantage that peeling of a noise damper is prevented and damages such as cracking liable to occur at circumferential both end portions of the noise damper is suppressed, so the durability of the noise damper can be drastically improved ([0014]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yugawa ‘408 in order to provide the sound absorbing material with a hardness, tensile strength, and elongation at break in the aforementioned ranges for the various advantages as taught by the substantially similar art of Yukawa ‘726 discussed above. 
The examiner notes that the claim limitation “the pneumatic tire is vulcanized using a bladder provided with a coating layer comprising a release agent, and a thickness of the release agent detected by an electron microscope in at least a fixed region of the sound absorbing member is from 0.1 µm to 100 µm” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a pneumatic tire that is vulcanized). Moreover, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. The structure that is implied by the step (i.e. a pneumatic tire that is vulcanized) is clearly present in Yugawa ‘408 because Yugawa ‘408 discloses that the pneumatic tire is vulcanized as the tire rubber compositions include vulcanization accelerators ([0009], [0021], [0029]). Moreover, it is consistent with the fundamentals of tire construction and preparation to vulcanize a green tire otherwise the tire could not be used for its intended purpose in a vehicle on the road. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Yugawa ‘408 discloses, or is at least capable of, providing that the pneumatic tire is vulcanized.
Optionally, in the event the claimed limitation does impart structure onto the pneumatic tire, such as a vulcanized tire having release agent thereon, Sugimoto teaches coating a tire inner liner with a mold releasing agent prior to coming into contact with a bladder during vulcanization so as to prevent adhesion between the inner liner and the bladder during curing, improve mold releasability, prevent an air-in phenomenon, and improve the appearance of the tire ([0055], [0060]). When the mold-releasing rubber is used as the mold-releasing agent, it is preferred to spray or coat one surface side to be contacted with the bladder of the unvulcanized polymer sheet so that the thickness of the mold-releasing rubber becomes 0.001 to 0.1 mm (i.e. 1 µm to 100 µm) ([0069]), which falls within and overlaps with the claimed range of 0.1 µm to 100 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. When the thickness of the mold-releasing rubber is less than 0.001 mm, the mold-releasing rubber may be broken by the pressure of the bladder in the vulcanization step ([0069]). It is not preferred that the thickness of the mold-releasing rubber is more than 0.1 mm since weight saving of the tire cannot be achieved ([0069]). Furthermore, the number of production steps increases and it is not preferred in view of productive efficiency ([0069]). Moreover, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the release agent of Sugimoto provided between the tire inner liner and the bladder during curing would necessarily also provide the bladder with a coating layer including the release agent as the agent is still liquid before curing and applied to the bladder via the tire inner liner. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a mold release agent onto the tire inner surface of Yugawa ‘408, including onto the fixation region for the sound absorbing member, in order to prevent adhesion between the inner liner and the bladder during curing, improve mold releasability, prevent an air-in phenomenon, and improve the appearance of the tire without breaking the mold-releasing rubber during vulcanization or adding weight to the tire overall, as taught by Sugimoto. 
The examiner notes that the claim limitation “a thickness of the release agent detected by an electron microscope” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a vulcanized tire). Moreover, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. The structure that is implied by the step (i.e. a vulcanized tire) is clearly present in modified Yugawa ‘408 as discussed above because modified Yugawa ‘408 discloses a pneumatic tire vulcanized and having a release agent. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that modified Yugawa ‘408 discloses, or is at least capable of, providing a release agent having a thickness that is detected by an electron microscope.
The examiner further notes that the claim language merely requires a tire that is vulcanized by a bladder having a release agent, and having a certain thickness of release agent “at least in a fixation region of the sound absorbing member”. The claim language does not require that the release agent be applied to and remain on the tire inner surface after vulcanization and/or as the sound absorbing member is fixed, it requires only that the thickness of the release agent in a region where the sound absorbing member is to be fixed is in within a certain range. Thus, the claim language does not exclude a release agent that may be removed from the tire inner surface prior to fixation of the sound absorbing member. 
The examiner further notes that the bladder is the component in which the release agent is applied and there is no claim limitation wherein the release agent is applied to the tire inner surface. Because the bladder is used to form the tire inner surface, the bladder also has a region on its surface corresponding to where the sound absorbing member will be fixed on the tire inner surface (i.e. a fixation region for the sound absorbing member on the bladder). Thus, the thickness of the release agent is interpreted as being on the bladder in a fixation region for the sound absorbing member rather than on the tire itself.

Regarding claim 2, Yugawa ‘408 further discloses that a volume of the sound absorbing member is from 0.4% to 20% with respect to a cavity volume of the tire ([0035]), which falls within and overlaps with the claimed range of 5% to 40%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the volume of the sound absorbing member with respect to a cavity volume of the tire. 

Regarding claim 3, Yugawa ‘408 further discloses that a center position of the sound absorbing member (Fig. 1: 25) in a width direction is arranged at approximately 0 mm with respect to a tire equator (Fig. 1: C), which falls within the claimed range of ±10 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the center position of the sound absorbing member in a width direction with respect to the tire equator.

Regarding claim 6, Yukawa ‘726 further teaches that a peeling adhesive strength of the adhesive layer is either at least 0.147 N/mm (0.015 kgf/mm) at 25oC. (ordinary temperature) and a peel strength of at least 0.0588 N/mm (0.006 kgf/mm) at 125oC. (high temperature) ([0054]), both of which fall within and overlap with the claimed range of from 5 N/20 mm to 100 N/20 mm (i.e. 0.25 N/mm to 5 N/mm). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the peeling adhesive strength of the adhesive layer. The inside temperature of the tire may elevate up to about 120oC at the time of high speed running, and thus the double-coated adhesive tape is required to exhibit a high adhesive strength at both ordinary temperature and high temperature ([0054]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yugawa ‘408 in order to provide a peeling adhesive strength of the adhesive layer in the aforementioned ranges so as to exhibit a high adhesive strength at both ordinary temperature and high temperature of the inside of the running tire, as taught by Yukawa ‘726. 

Regarding claim 8, Yugawa ‘408 further discloses that the sound absorbing member (Fig. 2: 25) comprises a missing portion in at least one location in the tire circumferential direction (Fig. 2). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2008-050408, see machine translation) (Yugawa ‘408) (of record), Yukawa (US 2009/0038726) (Yukawa ‘726) (of record), and optionally Sugimoto (US 2011/0056612) (of record) as applied to claim 1 above, and further in view of Yugawa (JP 2005-138760, see machine translation provided) (Yugawa ‘760) (of record), Piskoti (US 3,905,823) (of record), and Dubos et al. (US 2015/0042001) (of record).

Regarding claim 5, the examiner notes that because the limitation requiring a release agent above in claim 1 is a product-by-process limitation, the limitation wherein “an amount of silicon in the release agent detected by X-ray fluorescence analysis in at least the fixed region of the sound absorbing member is from 0.1 wt.% to 10.0 wt.%” is also a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a vulcanized pneumatic tire). Moreover, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. The structure that is implied by the step (i.e. a tire that is vulcanized) is clearly present in modified Yugawa ‘408 as discussed above in claim 1 because modified Yugawa ‘408 discloses that the pneumatic tire is vulcanized. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that modified Yugawa ‘408 discloses, or is at least capable of, providing that the pneumatic tire is vulcanized using a bladder provided with a coating layer comprising a release agent that comprises silicon.
In the event the claim limitation does impart structure onto the tire, Yugawa ‘408 further discloses that the pneumatic tire is vulcanized as the tire rubber compositions include vulcanization accelerators ([0009], [0021], [0029]). Moreover, it is consistent with the fundamentals of tire construction and preparation to vulcanize a green tire otherwise the tire could not be used for its intended purpose in a vehicle on the road. 
Yugawa ‘760 teaches a pneumatic tire substantially similar to Yugawa ‘408 wherein a pneumatic tire is vulcanized by using a bladder ([0026]), the tire comprising a sound absorbing member (Figs. 1-2: 5) fixed on an inner surface of a tread portion (Fig. 1: J) along a tire circumferential direction via an adhesive layer ([0023]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the pneumatic tire of Yugawa ‘408 is vulcanized using a bladder as is generally known in the substantially similar art, as taught by Yugawa ‘760. 
Piskoti teaches that generally release agents are applied to the inside of the green carcass and a rubber bag (i.e. bladder) is inflated therein to force the tire to assume the shape of the mold (Col. 1 lines 11-20). Subsequently, the bag must release from the inside of the vulcanized tire without forming defects (Col. 1 lines 20-21). One of the problems encountered in manufacturing tires is the short bag life (Col. 1 lines 22-23). Another problem is that the bag overlaps or adheres to the inside of the carcass and causes defects therein (Col. 1 lines 23-25). Piskoti further teaches that the release agent comprises silicon, wherein an amount of silicon in the release agent is from 0.1 wt.% to 10.0 wt.% (Col. 1 lines 40-42; Col. 7 lines 36-40), falling within and overlapping with the claimed range of 0.1 wt.% to 10.0 wt.%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of silicon in the release agent. One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the release agent of Piskoti provided between the tire carcass and the bladder during curing would necessarily also provide the bladder with a coating layer including the release agent as the agent is still liquid before curing and applied to the bladder via the tire inner liner. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a mold release agent onto the tire inner surface of Yugawa ‘408, including onto the fixation region for the sound absorbing member, in order to mold a green tire using a vulcanizing bladder without forming defects in the vulcanized tire upon release from the bladder as well as prolong the life of the bladder, as taught by Piskoti. 
Moreover, the examiner notes that the claim limitation “wherein an amount of silicon in the release agent [is] detected by X-ray fluorescence analysis” is also a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. an amount of silicon in the release agent). Moreover, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. The structure that is implied by the step (i.e. a tire that is vulcanized) is clearly present in modified Yugawa ‘408 as discussed above because modified Yugawa ‘408 discloses a pneumatic tire that is vulcanized using a bladder provided with a coating layer comprising a release agent including silicon wherein the release agent is present in the fixed region of the sound absorbing member. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that modified Yugawa ‘408  discloses, or is at least capable of, providing that an amount of silicon in a release agent that may be used is, or is at the very least capable of being, detected by X-ray fluorescence analysis.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2008-050408, see machine translation) (Yugawa ‘408) (of record), Yukawa (US 2009/0038726) (Yukawa ‘726) (of record), and optionally Sugimoto (US 2011/0056612) (of record) as applied to claim 1 above, and further in view of Tanno (US 2009/0199942) (of record) and Yukawa (US 2007/0089824) (Yukawa ‘824) (of record).

Regarding claim 7, Yugawa ‘408 further discloses that the adhesive layer comprises a double-sided adhesive tape ([0036], [0046]), as does Yukawa ‘726 ([0034], [0051], [0053], [0055]). 
However, modified Yugawa ‘408 does not expressly recite that a total thickness of the adhesive layer is from 10 µm to 150 µm.
Tanno teaches a pneumatic tire comprising a sound absorbing member (Fig. 1: 5) fixed to an inner surface of a tread portion via an adhesive layer along a tire circumferential direction ([0043]), wherein a total thickness of the adhesive layer is from 5 µm to 150 µm, which falls within and overlaps with the claimed range of 10 µm to 150 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a total thickness of the adhesive layer. The thickness is not particularly limited, but may be small for the purposes of reducing the weight of the tire ([0043]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yugawa ‘408 in order to provide an adhesive layer with a thickness in the aforementioned range so as to reduce the weight of the tire, as taught by Tanno. 
Additionally or alternatively, Yukawa ‘824 teaches a pneumatic tire comprising a sound absorbing member (Figs. 1-2: 4) fixed to an inner surface (Fig. 1: 3ti) of a tread portion via an adhesive layer along a tire circumferential direction ([0006]), wherein a total thickness of the adhesive layer is not more than 0.38 mm (i.e. 380 µm) ([0013], [0091]), which falls within and overlaps with the claimed range of 10 µm to 150 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a total thickness of the adhesive layer. The durability of the double-sided adhesive tape has a tendency to decrease as thickness increases, and thus when the tape is thick the sharing stress between the tape and the tire inner surface becomes large, and a cohesion failure of the adhesive material layer tends to occur ([0091]). Therefore, it is preferable that the thickness of the double-sided adhesive tape is in the aforementioned range ([0091]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yugawa ‘408 in order to provide an adhesive layer with a thickness in the aforementioned range so as to obtain sufficient durability of the adhesive layer and prevent cohesion failure of the adhesive layer, as taught by Yukawa ‘824.

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 
On page 6 of the Remarks, Applicant argues that “[t]he Sugimoto thickness is a pre-vulcanization thickness” and that “[t]he Office Action has failed to establish what the thickness of the release agent is after vulcanization – for example, at least some of the release agent of Sugimoto may transfer to the vulcanization bladder or the thickness may otherwise change as a result of the vulcanization process.” Applicant further argues that “[i]t is pure speculation what amount of release agent may be present in the vulcanized Sugimoto tire” and that “Sugimoto does not disclose a release agent thickness on a vulcanized tire as required by claim 1.” 
On pages 6-7 of the Remarks, Applicant argues that “it is common in prior tires to remove the release agent from a tire inner surface prior to attaching a sound absorbing member as in the Yugawa and Yukawa references because the presence of the release agent can negatively impact attachment to the tire inner surface.” Applicant also recites a reference (i.e. Yugawa 574) not relied upon in the prior rejection of record in order to teach either buffing of the cavity surface of a tire to remove the release agent or not using a mold release agent at all. Applicant further argues that “[n]ot only has the Office Action failed to establish a thickness of release agent in a vulcanized tire of Sugimoto, but the thickness in Sugimoto could not have been understood as being present at all in a completed tire having a sound absorbing member of Yugawa or Yukawa, because the inventor of these references understood that any release agent present on the tire inner surface should be removed from the tire prior to attaching the sound absorbing member, as evidenced by Yugawa 574.” Applicant further argues that “[o]ne of ordinary skill in the art would have expected and understood that there should be no amount of release agent of any thickness in the fixed region of the sound absorbing member in the combined references” and that “[i]f any Sugimoto release agent remained and then was removed or if the release agent were not used in the first place, according to the understanding of the Yugawa and Yukawa references' inventor, then the completed tire would have no thickness of release agent despite any thickness present pre-vulcanization.” 
On page 7 of the Remarks, Applicant argues that “the bladder by which the release agent is applied in Dubos is not the bladder used for vulcanizing the tire as required in claim 4, now claim 1” and that Dubos, instead, “uses a deposition bladder to apply the release agent to the green tire inner surface and then uses a different curing bladder for curing/vulcanization.” The examiner notes that Dubos is no longer relied upon in the rejection above. 
On page 7 of the Remarks, Applicant argues that “claim 5 is distinguishable over the references at least for the same reasons as described above with regard to claim 1 (into which claim 4 is amended).” The examiner respectfully disagrees and refers to the discussion below. 
It is noted that the features upon which Applicant relies (i.e., maintaining the release agent on the tire inner surface before, during, and/or after vulcanization) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language requires a tire that is vulcanized by a bladder having a release agent, and having a certain thickness of release agent “at least in a fixation region of the sound absorbing member”. The claim language does not require that the release agent be applied to and remain on the tire inner surface after vulcanization and/or as the sound absorbing member is fixed, it requires only that the thickness of the release agent in a region where the sound absorbing member is to be fixed is in within a certain range. Thus, the claim language does not exclude a release agent that may be removed from the tire inner surface prior to fixation of the sound absorbing member. While Yugawa (JP 2008-044574) may teach removing release agent from a tire inner surface, the examiner again notes that the claim language as it currently stands does not exclude such a step. Additionally, the bladder is the component in which the release agent is applied and there is no claim limitation wherein the release agent is applied to the tire inner surface. Because the bladder is used to form the tire inner surface, the bladder also has a region on its surface corresponding to where the sound absorbing member will be fixed on the tire inner surface (i.e. a fixation region for the sound absorbing member on the bladder). Thus, the thickness of the release agent is interpreted as being on the bladder in a fixation region for the sound absorbing member rather than on the tire itself. 
The examiner further notes that there is no claim limitation wherein “the thickness of the release agent is [measured] after vulcanization” because the claim language merely requires the tire to be vulcanized using a bladder comprising a release agent wherein the thickness of the release agent is measured. There is no claim limitation for the point in time (i.e. when the release agent is first applied, before the bladder contacts the tire prior to vulcanization, or after vulcanization) or the component on which (i.e. the bladder or the tire) the thickness is measured. 
The examiner further notes that the claim limitation wherein “the pneumatic tire is vulcanized using a bladder provided with a coating layer comprising a release agent, and a thickness of the release agent detected by an electron microscope in at least a fixed region of the sound absorbing member is from 0.1 µm to 100 µm” is an intermediate process step that is a product-by-process limitation, as discussed in the detailed rejection above, wherein the determination of patentability is based on the product itself (i.e. the vulcanized tire) and not on its method of production (i.e. vulcanized by a bladder provided with a coating layer comprising a release agent, wherein the release agent has a thickness detected by an electron microscope in at least a fixed region of the sound absorbing member within a certain range). The examiner suggests stating that prior to fixing the sound absorbing member to the tire, the release agent is provided in a fixed region of the sound absorbing member on the vulcanized tire, wherein a thickness of the release agent detected by an electron microscope in at least the fixed region of the sound absorbing member on the vulcanized tire is from 0.1 µm to 100 µm, and that the sound absorbing member is directly fixed to the fixed region of the sound absorbing member on the vulcanized tire comprising the release agent. This clarification would make clear that the release agent is present in a fixed region of the sound absorbing member on the vulcanized tire itself, rather than just on the bladder, and it would also exclude the possibility of removing the release agent from the tire prior to fixing the sound absorbing member thereon. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749